Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The spacer film is limited as having “an island configuration” however it is not known exactly what that means. The examiner presumes the applicant means that the part is approximately annular.
Claim 5 has the same issue. 
Again, the examiner presumes the applicant means that the “island” part is approximately annular.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

From claim 5: “wherein the plurality of first electrode layers includes a first electrode provided at the furthest position from the connection part; and the first columnar body has a width in the second direction at a portion extending through the first electrode layer of the plurality of first electrode layers, the width of the first columnar body being less than the minimum width of the connection part.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Claim 5 recites “wherein the plurality of first electrode layers includes a first electrode provided at the furthest position from the connection part; and the first columnar body has a width in the second direction at a portion extending through the first electrode layer of the plurality of first electrode layers, the width of the first columnar body being less than the minimum width of the connection part” however the written description of pages 6 and 8 describe the opposite.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 5, the applicant recites “wherein the plurality of first electrode layers includes a first electrode provided at the furthest position from the connection part; and the first columnar body has a width in the second direction at a portion extending through the first electrode layer of the plurality of first electrode layers, the width of the first columnar body being less than the minimum width of the connection part” however the written description of pages 6 and 8 describe the opposite. For the purpose of compact prosecution, the examiner presumes that claim 5 is miswritten and that it should be in accordance with the rest of the disclosure (see Fig. 2, parts WB1 > WJ1 and see written description at the pages cited above).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakamura (US # 20170236835).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Nakamura teaches a semiconductor memory device (see Fig. 9H and corresponding text), comprising: 
a plurality of first electrode layers (146) stacked in a first direction (z-axis, i.e. vertical); 
a plurality of second electrode layers (246) stacked in the first direction;
a first columnar body (the lower portion of 55 corresponding to electrodes 146) extending through the plurality of first electrode layers in the first direction; 
a second columnar body (the upper portion of 55 corresponding to electrodes 246) extending through the plurality of second electrode layers in the first direction; 
a connection part (portion of 55 that corresponds to layers 121, 134, 172) connecting the first columnar body and the second columnar body (shown); and 
a spacer film (124) surrounding the connection part (shown), the spacer film having an island configuration (annular shape), 
the plurality of first electrode layers and the plurality of second electrode layers being arranged in the first direction (shown), the connection part and the spacer film being provided between the plurality of first electrode layers and the plurality of second electrode layers (shown).

Regarding Claim 2, Nakamura teaches the semiconductor memory device according to claim 1, wherein the connection part surrounded with the spacer film has a minimum width in a second direction orthogonal to the first direction (the portion near the lowest level of part 124); 
and the first columnar body includes a portion extending through the plurality of first electrode layers (shown), the minimum width of the connection part being less than a width in the second direction at the portion of the first columnar body (shown in Fig. 9H).

Regarding Claim 3, Nakamura teaches the semiconductor memory device according to claim 1, wherein the spacer film has a width (where there is contact with layer 172) in a second direction orthogonal (x, i.e. horizontally across the page) to the first direction, the width of the spacer film being greater than a width in the second direction of the first columnar body (Fig. 9H shows 121 slightly wider).

Regarding Claim 4, Nakamura teaches the semiconductor memory device according to claim 1, wherein the first columnar body has a substantially circular configuration (see Fig. 11B showing the circular nature of the channel structures) in a cross-section orthogonal to the first direction (top-view of Fig. 11B); and 
the first columnar body has a center in the cross-section orthogonal to the first direction, the center of the first columnar body being substantially aligned with a center of the spacer film in a cross section orthogonal to the first direction (Fig. 9H is described as having “perfectly alignment”).

Regarding Claim 5, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Nakamura teaches the semiconductor memory device according to claim 2, wherein the plurality of first electrode layers includes a first electrode (lowest 142) provided at the furthest position from the connection part; and the first columnar body has a width in the second direction at a portion extending through the first electrode layer of the plurality of first electrode layers, the width of the first columnar body being greater than the minimum width of the connection part (shown).

Regarding Claim 6, Nakamura teaches the semiconductor memory device according to claim 2, wherein the second columnar body has a width in the second direction less than a width in the second direction of the first columnar body ([0094] teaches that the sidewalls are tapered, thus the width variation would anticipate the claimed limitation).

Regarding Claim 7, Nakamura teaches the semiconductor memory device according to claim 1, wherein the first columnar body and the connection part include an insulating core (62L) and a semiconductor film (60), the insulating core extending in the first direction (shown), the semiconductor film surrounding the insulating core and extending in the first direction (shown); and the semiconductor film has an outer diameter at the first columnar body and another outer diameter at the connection part (shown), the outer diameter at the first columnar body being greater than a minimum value of said another outer diameter at the connection part (shown).

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsutsumi (US # 20170271261).

Regarding Claim 8, Tsutsumi teaches a semiconductor memory device (see Fig. 18 and corresponding text), comprising: 
a plurality of first electrode layers (146) stacked in a first direction (z-axis, i.e. vertical); 
a plurality of second electrode layers (246) stacked in the first direction;
a first columnar body (the lower portion of 55 corresponding to electrodes 146 and ending at a horizontal level halfway through part 172) extending through the plurality of first electrode layers in the first direction; 
a second columnar body (the upper portion of 55, i.e. the remainder of 55 above the first columnar body) extending through the plurality of second electrode layers in the first direction, the second columnar body being connected to the first columnar body (shown); and 
a stopper film (172) surrounding an end portion of the first columnar body connected to the second columnar body (shown), the stopper film having an island configuration (annular), 
the plurality of first electrode layers and the plurality of second electrode layers being arranged in the first direction (shown stacked), 
the stopper film being positioned between the plurality of first electrode layers and the plurality of second electrode layers (shown), the stopper film including a first portion (the top 25% of the stopper film, as shown in Fig. 19) and a second portion (the bottom 75%), the second portion being provided between the first columnar body and the first portion (shown), 
a first width in the first direction of the first portion being less than a second width in the first direction of the second portion (shown).

Regarding Claim 9, Tsutsumi teaches the semiconductor memory device according to claim 8, wherein 
the plurality of first electrode layers includes a first electrode layer (highest of 146 layers) provided at a position most proximate to the stopper film (shown); 
the plurality of second electrode layers (lowest of 246 layers) includes a second electrode layer provided at a position most proximate to the stopper film (shown); 
the stopper film includes a first surface (bottom surface of 172) facing the first electrode layer, the stopper film having a first length of the first surface (longer) in a second direction (x-axis, i.e. horizontal across the page of Fig. 18) along the first surface, the second direction being directed from the first columnar body toward an outer edge of the stopper film (shown); and 
the stopper film includes a portion provided between the first surface and the second electrode layer, the portion of the stopper film having a second length in the second direction, the first length being greater than the second length (due to the curve, the second length would be shorter).

Regarding Claim 10, Tsutsumi teaches the semiconductor memory device according to claim 8, further comprising: 
a first insulating film (132) provided between two mutually-adjacent first electrode layers of the plurality of first electrode layers; and 
a second insulating film (232) provided between two mutually-adjacent second electrode layers of the plurality of second electrode layers, 
the stopper film including a material different from a material of the first insulating film and a material of the second insulating film (material of 132, 232, see [0064, 88]); material of 172 is different; see [0094]).

Regarding Claim 12, Tsutsumi teaches the semiconductor memory device according to claim 10, wherein the stopper film includes a semiconductor (see [0094]).

Regarding Claim 13, Tsutsumi teaches the semiconductor memory device according to claim 12, further comprising: a third insulating film (170) provided between the plurality of first electrode layer and the plurality of second electrode layer (shown).

Regarding Claim 14, Tsutsumi teaches a semiconductor memory device (see Fig. 18 and corresponding text), comprising: 
a plurality of first electrode layers (146) stacked in a first direction (z-axis, i.e. vertical); 
a plurality of second electrode layers (246) stacked in the first direction;
a plurality of first columnar bodies (the lower portion of 55 corresponding to electrodes 146 and ending at a horizontal level halfway through part 172) extending through the plurality of first electrode layers in the first direction (shown); 
a plurality of second columnar bodies (the upper portion of 55, i.e. the remainder of 55 above the first columnar body) extending through the plurality of second electrode layers in the first direction, the plurality of second columnar bodies being connected respectively to the plurality of first columnar bodies (shown); and 
a stopper film (172) surrounding end portions of the plurality of first columnar bodies connected to the plurality of second columnar bodies, 
the plurality of first electrode layers and the plurality of second electrode layers being arranged in the first direction (shown stacked), 
the stopper film being positioned between the plurality of first electrode layers and the plurality of second electrode layers (shown),
the plurality of first electrode layers including a first electrode layer (highest of 146 layers) provided at a position most proximate to the stopper film, 
the plurality of second electrode layers (lowest of 246 layers) including a second electrode layer provided at a position most proximate to the stopper film, 
the stopper film being provided in a region between the first electrode layer and the second electrode layer where the plurality of first columnar bodies and the plurality of second columnar bodies are connected (shown).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US # 20170271261) in view of Pachamuthu (US # 20160300848).

Regarding Claim 11, although Tsutsumi discloses much of the claimed invention, it does not explicitly teach the semiconductor memory device according to claim 10, wherein the stopper film includes a metal oxide.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Pachamuthu teaches a memory device wherein the sidewall film (74L) includes a metal oxide ([0100-102]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the stopper film material, taught in Tsutsumi, as suggested by Pachamuthu. Specifically, the modification suggested by Pachamuthu would be to employ a semiconductor memory device according to claim 10, wherein the stopper film includes a metal oxide. The rationale for this modification is that metal oxide provides a diffusion block (see abstract of Pachamuthu). Furthermore, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding Claim 16, see the rejection of claim 11.
	
	
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 15, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the first thickness of the first portion being less than the second thickness of the second portion and the third thickness of the third portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899